Case 4:21-mj-O8666-N/A-JR Document1 Filed 07/02/21 Page 1 of 2

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.

v

Miguel Octavio Ochoa-Caraveo; DOB; 1988; United States MAGISTRATE SE ‘
Flora Dolores Barajas; DOB: 1987; United States ‘oi i) 6 G 8 N J

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)Gi), 1324(@)(1 (AYO) and 1324(@)(1)BX)).

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about July 1, 2021, in the District of Arizona, Miguel Octavio Ochoa-Caraveo and Flora
Dolores Barajas , named herein as defendant and conspirator, did knowingly and intentionally combine, conspire,
confederate, and agree with other persons, known and unknown, to transport certain ilegal aliens, including Eduardo Pena
and Fernando Silva-Ramirez, and did so for the purpose of private financial gain; in violation of Title 8, United States
Code, Sections 1324(a)(1)(A) (ii), 1324(a) (A) (VC, and 1324(a))@B) (i).

COUNT 2 (Felony) On or about July 1, 2021, in the District of Arizona, Miguel Octavio Ochoa-Caraveo and Flora
Dolores Barajas , knowing and in reckless disregard of the fact that certain illegal aliens, including Eduardo Pena and
Fernando Silva-Ramirez, had come to, entered and remained in the United States in violation of law, did transport and move
said aliens within the United States by means of transportation and otherwise, in furtherance of such violation of law and
did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a}(1)(A) (ii)
and 1324(a)(1)(B)(i).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On July 1, 2021, Border Patrol Agents (BPAs) witnessed a white Toyota Tacoma as it travelled south on State Route (SR)
85 towards Lukeville, Arizona. BPAs decided to go to the Ajo Border Patrol Station in Why, Arizona to observe the
yehicle’s activities when it arrived in Lukeville using the Integrated Fixed Tower (IFT) cameras. At approximately 1:25
p.m. BPAs observed the Tacoma enter Lukeville and park near the gas pumps located at the Gas Tralc gas station. The white
Tacoma parked next to a gas pump but did not pump any gas. BPAs observed the driver, later identified as Miguel Octavio
OCHOA-Caraveo exit the vehicle and meet with a female, later identified as Flora Dolores BARAJAS, OCHOA and
BARAJAS then entered the Gas Trak gas station for a short period of time. OCHOA and BARAJAS then returned to the
Tacoma and proceeded to move the vehicle to the south side of the gas station. At approximately 1:45 p.m., BPAs observed
OCHOA and BARAJAS exit the truck, open the back doors and begin clearing the back seat of items. After they cleared
the seats, they laid a blanket across the backseats. At approximately 1:58 p.m., BPAs witnessed three individuals walking
east from the desert into the Gas Trak gas station parking lot. The three individuals were seen walking towards the white
Tacoma and two of the three subjects entered the backseats. The Tacoma then began travelling north on SR 85. At this
point, BPAs left the Ajo Station and waited for the vehicle at mile marker 58 on SR. 85. At approximately 2:20 p.m., the
white Tacoma passed BPAs location and BPAs began following the vehicle, BPAs activated their emergency lights and
sirens and conducted a vehicle stop for an immigration inspection on all occupants. BPAs questioned the diiver, OCHOA,
and asked him where he was coming from to which he stated he was returning from Mexico and was headed to Phoenix.
BPAs then questioned the two rear passengers as to their citizenship and both admitted to being in the United States illegally.

 

 

 

 

 

Records checks revealed that Eduardo Pena and Fernando Silva-Ramirez do not have the proper immigration documentation
to enter or remain in the United States legally. Pena was previously removed from the U.S. on February 3, 2021, Silva-
Ramirez was previously removed from the U.S, on October 2, 2016,

Continued on back.
MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

 

 

 

 

    
 
   

Detention Requested SIGNATURE OF COMPLAINANT

Being duly sworn, I declare that the foregoing is hha SE

true and correct to the best of my knowledge. OFFICIAL TITLE
AUTHORIZED BY: AUSA JAA/pl|# AE

__ Border Patrol Agent
Sworn by telephone _x od 5)
SIGNATURE OF MAGIST E JUDGE» DATE
. July 2, 2021

 

 

 

 

See Fedcrat rales of Criminat Procedure Rutes 4, “anes ed
of ee eae
+ ee

na

 

 
— Case 4:21-mj-O8666-N/A-JR Document1 Filed 07/02/21 Page 2 of 2

91-9866 RNS

After waiving his Miranda rights, OCHOA stated that this is his third- or fourth-time smuggling individuals. OCHOA
stated that he usually gets paid $5,000 to $8,000 for smuggling individuals to Phoenix, Arizona. OCHOA stated that
he knows the individuals he picks up are illegal, but sometimes they have passports. OCHOA stated he does not know
if the passports are fraudulent. OCHOA stated that he believed he was going to be paid between $5,000 and $8,000 for
this smuggling event. OCHOA stated that he knows it is illegal to transport undocumented non-citizens in the United

States,

  

Continued from front.

 

 
